           Case 1:19-cv-00065-JEJ Document 73 Filed 03/04/21 Page 1 of 10




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

AMBER F. DESANTIS                                :     19-cv-65
                                                 :
          Plaintiff                              :
                                                 :     Hon. John E. Jones III
v.                                               :
                                                 :
HARRISBURG AREA COMMUNITY                        :
COLLEGE, JOHN MUMMERT,                           :
AND MEGAN BRIGHTBILL,                            :
                                                 :
          Defendants.                            :


                                    MEMORANDUM
                                      March 4, 2021
          Presently pending before the Court is a Supplemental Motion for Summary

Judgment Regarding Count II of the Amended Complaint, (“the Motion”), filed by

Defendants Harrisburg Area Community College, (“HACC”), John Mummert, and

Megan Brightbill. (Doc. 69). For the reasons that follow, we shall grant the

Motion.

     I.      FACTUAL BACKGROUND AND PROCEDURAL HISTORY

          The facts of this case are well-known to the Court and to the parties

involved. (Docs. 13, 31, 32, 43, 44, 46, 49, 50, 51, 57). We have detailed the facts

of the matter in a prior opinion, (Doc. 62), and need not fully repeat ourselves here.




                                             1
         Case 1:19-cv-00065-JEJ Document 73 Filed 03/04/21 Page 2 of 10




       The procedural posture of this case is as follows: Plaintiff initiated this case

on January 1, 2019. (Doc. 1). She amended her Complaint on March 13, 2019.

(Doc. 13). Defendants filed an Answer on March 27, 2019. (Doc. 15). After

discovery was conducted, Plaintiff filed a Motion for Partial Summary Judgment

on December 30, 2019. (Doc. 30). Defendants filed their own Motion for Summary

Judgment on February 3, 2020. (Doc. 46). On December 15, we denied Plaintiff’s

motion and granted Defendant’s. (Doc. 62). Only Plaintiff’s Count II, her equal

protection claim, thus remained. On December 22, Defendant sought leave to file a

motion for supplemental summary judgment on Count II, offering that they had

discovered new case law in our opinion which precluded Plaintiff’s equal

protection claim. (Doc. 63). The motion was fully briefed, (Docs. 64, 65, 67), and

on January 19, 2021 we granted Defendants leave to file their supplemental

motion. (Doc. 68).1

       Defendants filed their supplemental motion and an accompanying brief on

January 25, 2021. (Docs. 69, 70). Plaintiff filed a brief in opposition on February

16, 2021. (Doc. 71). Defendants replied on March 1, 2021. (Doc. 72). The matter is

thus ripe for our review.




1
      Despite Plaintiffs’ arguments to the contrary, we did so in the interest of judicial
economy, noting that Defendants’ proposed motion could well obviate the need for a trial. (Doc.
68).
                                               2
          Case 1:19-cv-00065-JEJ Document 73 Filed 03/04/21 Page 3 of 10




   II.      STANDARD OF REVIEW

         Summary judgment is appropriate if the moving party establishes “that there

is no genuine dispute as to any material fact and the movant is entitled to judgment

as a matter of law.” FED. R. CIV. P. 56(a). A dispute is “genuine” only if there is a

sufficient evidentiary basis for a reasonable jury to find for the non-moving party,

and a fact is “material” only if it might affect the outcome of the action under the

governing law. See Sovereign Bank v. BJ’s Wholesale Club, Inc., 533 F.3d 162,

172 (3d Cir. 2008) (citing Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). A court should view the facts in the light most favorable to the non-

moving party, drawing all reasonable inferences therefrom, and should not

evaluate credibility or weigh the evidence. See Guidotti v. Legal Helpers Debt

Resolution, L.L.C., 716 F.3d 764, 772 (3d Cir. 2013) (citing Reeves v. Sanderson

Plumbing Prods., Inc., 530 U.S. 133, 150 (2000)).

         Initially, the moving party bears the burden of demonstrating the absence of

a genuine dispute of material fact, and upon satisfaction of that burden, the non-

movant must go beyond the pleadings, pointing to particular facts that evidence a

genuine dispute for trial. See id. at 773 (citing Celotex Corp. v. Catrett, 477 U.S.

317, 324 (1986)). In advancing their positions, the parties must support their

factual assertions by citing to specific parts of the record or by “showing that the

materials cited do not establish the absence or presence of a genuine dispute, or


                                           3
          Case 1:19-cv-00065-JEJ Document 73 Filed 03/04/21 Page 4 of 10




that an adverse party cannot produce admissible evidence to support the fact.”

FED. R. Civ. P. 56(c)(1).

      A court should not grant summary judgment when there is a disagreement

about the facts or the proper inferences that a factfinder could draw from them.

See Reedy v. Evanson, 615 F.3d 197, 210 (3d Cir. 2010) (citing Peterson v. Lehigh

Valley Dist. Council, 676 F.2d 81, 84 (3d Cir. 1982)). Still, “the mere existence of

some alleged factual dispute between the parties will not defeat an otherwise

properly supported motion for summary judgment.” Layshock ex rel. Layshock v.

Hermitage Sch. Dist., 650 F.3d 205, 211 (3d Cir. 2011) (quoting Anderson, 477

U.S. at 247-48) (internal quotation marks omitted).

   III.    DISCUSSION

      Defendants premise their supplemental Motion upon the reasoning of our

esteemed late colleague Judge McClure in Yan v. Penn State Univ., arguing that

that Plaintiff’s equal protection class-of-one claim must fail as a matter of law.

(Doc. 70 at 7) (citing Yan v. Penn State University, 10–00212, 2010 WL 3221828,

at *5–6 (M.D. Pa., Aug. 13, 2010)). In that case, Judge McClure extended the

Supreme Court’s Engquist prohibition of class-of-one claims in the public

employment context to the public education sphere, holding that a Penn State

student could not bring a class-of-one claim against the university challenging her

expulsion from a Ph.D. program. Yan, 2010 WL 3221828, at *5–6 (“[w]hether or


                                           4
        Case 1:19-cv-00065-JEJ Document 73 Filed 03/04/21 Page 5 of 10




not a plaintiff can bring a class-of-one claim in a graduate student context is an

issue of first impression in this circuit. Today we hold the class-of-one claim

brought by Yan against defendants for expelling her from the Ph.D. program is not

actionable.”). In so deciding, Judge McClure noted that “[t]here are some forms of

state action [. . .] which by their nature involve discretionary decision making

based on a vast array of subjective, individualized assessments [. . . i]t is no proper

challenge to [. . .] a subjective, individualized decision that it was subjective and

individualized.” Yan, 2010 WL 5088517 at *6 (quoting Engquist v. Oregon Dept.

Of Ag., 128 S.C. 2153 (2008)).

      Plaintiff, for her part, cites a recent decision by our equally esteemed

colleague Judge Wilson in which she allowed a high school student to proceed on

his class-of-one claim against his school challenging a 10-day suspension. Judge

Wilson found Engquist inapplicable to the instant situation because the school

“was not acting as an employer, where it would be allowed more leeway in making

individualized decisions; rather [the school’s] enforcement of its policy was an

exercise of its power to regulate the behavior of its students.” K.S. by & through

Schenk v. Pottsville Area Sch. Dist., No. 3:19-CV-00304, 2020 WL 1650183, at *4

(M.D. Pa. Mar. 26, 2020) (citing Enquist 553 U.S. at 598).

      In essence, the parties ask us to choose between these two approaches to

class-of-one theories in the public education context. Both provide myriad reasons


                                           5
        Case 1:19-cv-00065-JEJ Document 73 Filed 03/04/21 Page 6 of 10




why the other’s proffered case law is distinguishable and attempt to persuade us

that theirs is the one true path. But we need not decide this split issue at this time.

Plaintiff has failed to produce evidence of a genuine issue of material fact on her

sole remaining claim. Consequently, even assuming Engquist does not preclude a

class-of-one claim in this context, we will grant summary judgment to Defendants.

      To bring a successful “class of one” equal protection claim, a plaintiff must

show that “a state actor treated him differently from similarly situated individuals

without a rational basis for the different treatment.” Village of Willbrook v. Olech,

528 U.S. 562, 564 (2000); see also Hill v. Kutztown, 455 F.3d 225, 239 (3d Cir.

2006). In pursuing such a claim, a plaintiff need not show that he was a member of

a protected class. Patterson v. Strippoli, 639 Fed. Appx. 137, 142 (3d Cir. 2016)

(citing D’Altilio v. Dover Twp., No. 1:06-CV-1931, 2007 U.S. Dist. LEXIS 71414,

at *10 (M.D. Pa. Sept. 26, 2007)). Instead, he must show: (1) that a public entity

treated him differently from others similarly situated; (2) that the entity did so

intentionally; and (3) there was no rational basis for the difference. Hill v.

Borough of Kutztown, 455 F.3d 225, 239 (3d Cir. 2006).

      Here, Defendants argue that Plaintiff has failed to establish the existence of

similarly situated individuals who were treated differently. (Doc. 70 at 12). In so

arguing, Defendant notes that the record shows one other incident of student

unprofessionalism in the dental hygiene department which did not result in


                                            6
         Case 1:19-cv-00065-JEJ Document 73 Filed 03/04/21 Page 7 of 10




expulsion. (Doc. 70 at 12). The record shows that “Heather” allegedly cursed in

front of a teacher and was not disciplined in the same manner as Plaintiff. (Doc. 70

at 12 (citing Doc. 70-1 at 1)). But Defendants believe that “Heather” is not

similarly situated because Plaintiff was “yelling, cursing, and threatening toward

other students” and was later found to be bullying others. (Doc. 70 at 12 (citing

Doc. 46-3 at ¶¶ 24, 28)). Defendants thus maintain that the record does not

establish that “’Heather’ or these other students were similarly situated to DeSantis

in all material respects based on behavior, attitude, experience, and performance in

the academic setting. In fact, cursing or using the f-word that DeSantis alleges was

committed by “Heather” is very different than DeSantis’s behavior of not only

cursing, but also yelling, threatening and bullying a fellow student.” (Doc. 70 at 12

(citing Doc. 46-3 at ¶¶24, 31-32)).2

       Furthermore, Plaintiff’s generalized assertions that “other” students “were

treated differently than her without more detail, is insufficient to demonstrate that

DeSantis was similarly situated in all relevant aspects to those students.” (Doc. 70

at 13) (citing Gans v. Mundy, 762 F.2d 338, 341 (3d Cir. 1985) (holding that

“[b]are assertions, conclusory allegations, or suspicions will not suffice” to create a




2
        We note that this kind of factual comparison between “Heather’s” misdeeds and
Plaintiff’s is a question we would traditionally leave for a jury to decide. However, as discussed
below, Plaintiff has failed to point to record evidence evincing a similarly situated individual,
and we must therefore grant summary judgment to Defendants on this claim.
                                                 7
        Case 1:19-cv-00065-JEJ Document 73 Filed 03/04/21 Page 8 of 10




genuine dispute of material fact precluding summary judgment) (internal quotation

omitted)).

      Plaintiff, for her part, does not mention “Heather” in her response. Instead,

she notes that she was the “only student in the dental hygiene program who was

subject to disciplinary probation for bullying and subsequently dismiss [sic] for

bullying for a purported academic violation.” (Doc. 71 at 8). In support thereof,

Plaintiff points to former Defendant Beard’s deposition, in which he states that he

cannot recall another incident where the “disciplinary process” recommended

probation while the academic program expelled the student in question. (Doc. 71 at

9-10). But the mere fact that there was not another student subject to the same

sanctions as Plaintiff cannot allow her claim to survive summary judgment.

Instead, she must point to evidence on the record which shows other individuals

who were accused of similar misconduct but were punished less harshly. On this

front, Plaintiff merely notes that “evidence may be elicited at trial of the number of

students who have been received suspensions or probation for bullying or

harassment and that those student were not separately dismissed from their

programs for academic reasons arising out of the same incident.” (Doc. 71 at 10).

But we cannot wait for trial to see such evidence. Now is the time when Plaintiff

must point to facts which create a genuine issue for the jury to consider regarding

whether another student was similarly situated yet treated differently.


                                          8
        Case 1:19-cv-00065-JEJ Document 73 Filed 03/04/21 Page 9 of 10




      In further support of her position, Plaintiff argues that she “is the only

student who has been dismissed pursuant to the Health Career Code of Ethics by

Defendant Brightbill despite other students ostensibly violating the code.” (Doc. 71

at 10 (citing Doc. 71-1 at 3)). Plaintiff cites the deposition of Defendant Brightbill

to support this contention, but in that same deposition Defendant Brightbill states

that she is not aware of any other student being accused of bullying or harassment

in the dental hygiene program during her time as a director. (Doc. 71-1 at 4).

Without further evidentiary support, we do not see how a jury could find that there

were specific students similarly situated to Plaintiff who were treated differently.

Plaintiff places great stock in the fact that she was the only student expelled by her

academic program after the disciplinary process recommended probation. But this

does not necessarily mean she was treated differently from similarly situated

individuals. Indeed, the record evidence Plaintiff points to indicates otherwise—

she was the only student accused of bullying and harassment in the dental hygiene

program during Defendant Brightbill’s tenure. As such, we see no way a jury could

find that there were any similarly situated individuals, let alone that they were

treated better than she.

      Because Plaintiff cannot show she was treated differently from similarly

situated individuals, we need not consider the final two elements of a class-of-one

claim. It appears that, at its core, the decision to expel Plaintiff was “a subjective,


                                            9
         Case 1:19-cv-00065-JEJ Document 73 Filed 03/04/21 Page 10 of 10




individualized assessment[ ],” which Defendant Brightbill had not yet encountered

during her tenure. Yan, 2010 WL 5088517 at *6 (internal citations omitted).

Without appropriately situated individuals, we need not consider whether

Plaintiff’s treatment was intentional or rationally based, and we accordingly grant

summary judgment to Defendants on Plaintiffs’ sole remaining count.

   IV.    CONCLUSION

      As we noted in our previous opinion, we are aware of Plaintiff’s frustration

at her treatment. But she has offered no concrete comparators from which a jury

could appropriately determine whether she was treated more harshly than other

similarly situated individuals. Such a comparison is the foundation of any Equal

Protection claim, and without sufficiently specific evidence proving the existence

of other, better-off students, we must grant summary judgment to Defendants on

this count.




                                         10
